Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 1/13/2022. 
Claims 1-20 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190238835 A1) in view of Lim et al (US 20180288443 A1) and Kim et al (US 20200137401 A1).
             Regarding 1, 12, and 20, Lee discloses a non-transitory computer-readable medium storing a set of instructions [e.g. [0303]; program commands in a memory] that is executable by at least one processor 
             It is noted that Lee differs to the present invention in that Lee fails to explicitly disclose disregarding the block from a list of blocks associated with the picture and the partition is a tile having rectangular shape.
             However, Lim teaches the well-known concept of based on a determination that the partition comprises the block outside the picture [e.g. FIG. 6; block 610 is determined as outside the picture], disregarding the block from a list of blocks [e.g. candidate blocks list] associated with the picture [e.g. FIG. 6; block 610 is disabled and excluded]; and encoding or decoding the list of blocks associated with the picture [e.g. FIG. 1-2; encoding/decoding].
             Moreover, Kim teaches the well-known concept of a division unit is a tile having rectangular shape [e.g. FIG. 7-9; [0146]; the tile may have a form of rectangular or square].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the coding system disclosed by Lee to exploit the well-known filtering technique taught by Lim and the well-known concept of picture partitioning technique taught by Kim as above, in order to provide improved coding efficiency [See Lim; [0001] and abstract]] and improved image coding efficiency [See Kim; [0019]].
Regarding 2 and 13, Lee, Lim and Kim further disclose determining whether adding a width of the tile to widths of other tiles within the picture causes a first sum of the width and the widths to be greater 
             Regarding 3 and 14, Lee, Lim and Kim further disclose disabling adding an address of the block to the list of blocks, wherein the list of blocks comprises addresses of blocks within a boundary of the picture [e.g. Lim: [e.g. FIG. 6; block 610 is disabled and excluded from the candidate list].  
             Regarding 4 and 15, Lee, Lim and Kim further disclose the boundary of the picture comprises a right boundary or a bottom boundary [e.g. Lim: FIG. 6].  
             Regarding 5 and 16, Lee, Lim and Kim further disclose adjusting a size of the tile to cause the tile to include no block outside the picture [e.g. Lee: FIG. 25-26; Lim: FIG. 6; [0131-0134]; modifying the prediction samples].  
             Regarding 6 and 17, Lee, Lim and Kim further disclose adjusting the size of the tile to cause the tile to include no block outside the picture comprises at least one of: determining a width of the tile to be a remaining width associated with the picture, wherein the remaining width is a difference of a width of the picture subtracting a sum of widths of other tiles within the picture; or determining a height of the tile to be a remaining height associated with the picture [e.g. e.g. Lee: summing a horizontal or vertical prediction reference samples; Lim: Fig. 6], wherein the remaining height is a difference of a height of the picture subtracting a sum of heights of the other tiles within the picture [e.g. Lee: FIG. 25-26; Lim: FIG. 6; [0131-0134]; modifying the prediction samples].  
             Regarding 7 and 18, Lee, Lim and Kim further disclose determining a width or a height of a last signaled tile in the parameter set [e.g. Lee; [0197]; FIG. 25-26]; partitioning the tile into columns having the width of the last signaled tile or into rows having the height of the last signaled tile [e.g. Lee: FIG. 3 and 25-26]; and in response to a partitioned column or a partitioned row of the tile comprising a block 
             Regarding 8 and 19, Lee, Lim and Kim further disclose determining, based on the parameter set, whether the tile comprises no block inside the picture [e.g. Lee: FIG. 3 and 25-26]; and based on a determination that the tile comprises no block inside the picture, disregarding all blocks of the tile from the list of blocks associated with the picture [e.g. FIG. 3 and 25-26; Lim: FIG. 6; [0131-0134]].  
             Regarding 9, Lee, Lim and Kim further disclose determining, based on the parameter set, whether the tile comprises no block outside the picture; and 69Attorney Docket No. 12852.0475-00000 Alibaba Ref. A27843US based on a determination that the tile comprises no block outside the picture, including all blocks of the tile into the list of blocks associated with the picture.  
             Regarding 10, Lee, Lim and Kim further disclose the parameter set is a picture parameter set [e.g. Lee: [0197]; PPS].  
             Regarding 11, Lee, Lim and Kim further disclose the block is a coding tree unit [e.g. Lee: FIG. 17; CTU].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al (US 20150373366 A1).
GEORGE et al (US 20210127111 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483